Judgment and order affirmed, with costs. No opinion. Rich, Hagarty and Scudder, JJ., concur; Lazansky, P. J., dissents and votes for reversal and a dismissal of the complaint upon the ground that while it may be that only four items of terms of the proposed lease were given to the broker, the nature of the transaction was such that plaintiff and defendant must have intended that important provisions of the proposed lease were to be agreed upon before the broker would be entitled to its commission. The recovery was not had for a breach of contract based upon the refusal of defendant in bad faith to proceed with the negotiations. Kapper, J., concurs with Lazansky, P. J.